HARDY, Judge.
This is a petitory action involving title to several tracts of land situated in Rapides Parish. From a judgment recognizing both plaintiff and defendant as owners of certain of the tracts involved, particularly described in the judgment, the plaintiff perfected a devolutive appeal, which appeal has been answered by defendant.
Examination of the record fails to disclose any affirmative showing of the value of the property which is involved and therefore there is no basis for the determination of appellate jurisdiction. Following the rule applicable to such a situation as enunciated and maintained by the Supreme Court of Louisiana, Beene v. Pardue, 223 La. 417, 65 So.2d 897, we feel that the proper procedure in the instant case is to remand the same in order to permit the introduction of competent evidence fixing the value of the property in dispute as of the time of the trial.
It is therefore ordered, adjudged and decreed that this case be and it is hereby remanded to the Honorable the Ninth Judicial District Court in and for the Parish of Rapides, State of Louisiana, for the purpose of receiving competent evidence as to *587the value of the property, title to which is involved, as of the time of trial. It is further ordered that following such a proceeding any appeal by either party aggrieved be directed to the court of appropriate appellate jurisdiction. Costs of this appeal are taxed against plaintiff-appellant. All other costs are to await final determination of the case.